DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
No amendment is made. Claims 4-5 are withdrawn. Claims 1-3 are examined herein.
Status of Claims
The rejections of Claims 1-3 under 35 U.S.C. 103 as being unpatentable over US’167 (US 2012/0280167, hereinafter “US’167”) and further in view of US’185 (US 2012/0105185, hereinafter “US’185”) are maintained.
The rejections of Claims 1-3 under 35 U.S.C. 103 as being unpatentable over US’167 (US 2012/0280167, hereinafter “US’167”) and further in view of US’741 (US 2015/0262741, hereinafter “US’741”) are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US’167 (US 2012/0280167, hereinafter “US’167”) and further in view of US’185 (US 2012/0105185, hereinafter “US’185”).
Regarding claims 1 and 3, US’167 teaches a ferrite sintered magnet comprising ferrite particles having a hexagonal structure, wherein the ferrite sintered magnet comprises 0.448-0.453 Ca, 0.391-0.396 La, 0.143-0.154 Sr, 0.0011-0.015 Ba (added interms of BaO), 9.25 Fe and 0.25 Co (See Claim 1; Table 3, Sample No. 3-4 to 3-10), which meets the amounts of Ca, R, Sr, Ba, Fe and Co recited in claims 1 and 3.
US’167 does not teach the content of B in terms of H3BO3. US’185 teaches a ferrite magnet that is analogous to the magnet of US’167 (Abstract). US’185 discloses that adding 1 mass% or less H3BO3 is effective for improving HcJ and Br ([0086]). Thus, it would be obvious to one of ordinary skill in the art to add 1 mass% or less H3BO3 as taught by US’185 in the magnet of US’167 in order to make a magnet having improved HcJ and Br as disclosed by US’185. The amount of B calculated from the amount of H3BO3 disclosed by US’185 is 0.177 mass% or less (1 mass% H3BO3 corresponds to 1%x(11/62)=0.177 mass% B), which overlaps the recited B amount in claim 1 and therefore a prima facie case of obviousness has been established. See MPEP 2144.05 I.
2O3 ([0054]), which overlaps the recited Al in claim 2 and therefore a prima facie case of obviousness has been established. See MPEP 2144.05 I.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US’167 (US 2012/0280167, hereinafter “US’167”) and further in view of US’741 (US 2015/0262741, hereinafter “US’741”).
Regarding claims 1 and 3, US’167 teaches a ferrite sintered magnet comprising ferrite particles having a hexagonal structure, wherein the ferrite sintered magnet comprises 0.448-0.453 Ca, 0.391-0.396 La, 0.143-0.154 Sr, 0.0011-0.015 Ba (added interms of BaO), 9.25 Fe and 0.25 Co (See Claim 1; Table 3, Sample No. 3-4 to 3-10), which meets the amounts of Ca, R, Sr, Ba, Fe and Co recited in claims 1 and 3.
US’167 does not teach the content of B in terms of H3BO3. US’741 teaches a ferrite magnet that is analogous to the magnet of US’167 (Abstract). US’741 discloses that adding 1 masss% or less H3BO3 is effective for improving HcJ and Br ([0112]). Thus, it would be obvious to one of ordinary skill in the art to add 1 mass% or less H3BO3 as taught by US’741 in the magnet of US’167 in order to make a magnet having improved HcJ and Br as disclosed by US’741. The amount of B calculated from the amount of H3BO3 disclosed by US’741 is 0.177 mass% or less (1 mass% H3BO3 corresponds to 1%x(11/62)=0.177 mass% B), which overlaps the recited B amount in claim 1 and therefore a prima facie case of obviousness has been established. See MPEP 2144.05 I.
2O3 ([0054]), which overlaps the recited Al in claim 2 and therefore a prima facie case of obviousness has been established. See MPEP 2144.05 I.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/782,343 (US 2020/0255339). Although the claims at issue are not identical, they are not patentably distinct from each other because over claims 1-4 of copending Application No. 16/782,343 teach all the limitations recited in the instant claims. See MPEP 2144.05 I.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/777,940 (US 2020/0251262). Although the claims at issue are not identical, they are over claims 1-9 of copending Application No. 16/777,940 teach all the limitations recited in the instant claims. See MPEP 2144.05 I.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/267,400 (US 2019/0304641). Although the claims at issue are not identical, they are not patentably distinct from each other because over claims 1-8 of copending Application No. 16/267,400 teach all the limitations recited in the instant claims. See MPEP 2144.05 I.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive. 
First, the applicants argued: Applicant’s own Yanagida and Oda ‘ 185 do not disclose decreasing a calcination temperature dependency on magnetic properties, as described in paragraphs 0007 and 0069 of Applicant’s specification, that is one of the effects of claim 1 of the present application. Claim 1 has an effect that cannot be expected from the applied references. In particular, Examples 1 to 3 and Comparative Examples 1 to 3 are disclosed in paragraph 0069, and Tables 1 and 2, of the present 
In response, US’167 discloses in paragraph [0055]:
“By including B, pre-calcining temperature when obtaining ferrite magnetic material and firing temperature when obtaining sintering body of ferrite magnetic material can be decreased”.
US’167 further discloses that too high firing temperature result in the decrease of magnetic properties ([0105]). Thus US’167 teaches adding B to decrease firing temperature (i.e. calcination temperature) so that the sintered magnet can be made at lower firing temperature for obtaining higher magnetic properties.  
US’167 discloses that B can be added in form of B2O3. US’185 teaches a ferrite magnet that is analogous to the magnet of US’167 (Abstract). US’185 discloses that B can be added in form of B2O3 or H3BO3 in the amount of 1 mass% or less ([0086]). The amount of B calculated from the amount of H3BO3 disclosed by US’185 is 0.177 mass% or less (1 mass% H3BO3 corresponds to 1%x(11/62)=0.177 mass% B), which overlaps the recited B amount in claim 1 and therefore a prima facie case of obviousness has been established. See MPEP 2144.05 I.

In response, US’167 discloses in paragraph [0055]:
“By including B, pre-calcining temperature when obtaining ferrite magnetic material and firing temperature when obtaining sintering body of ferrite magnetic material can be decreased”.
US’167 further discloses that too high firing temperature result in the decrease of magnetic properties ([0105]). Thus US’167 teaches adding B to decrease firing temperature (i.e. calcination temperature) so that the sintered magnet can be made at lower firing temperature for obtaining higher magnetic properties. US’167 also discloses that adding Al to the magnet increases the coercivity of the magnet ([0054]). Therefore, US’167 teaches adding both Al and B to increase the magnetic properties of the magnet.

Third, the applicants argued that Applicant’s own Yanagida and Oda ‘741 do not disclose decreasing a calcination temperature dependency on magnetic properties, as described in paragraphs 0007 and 0069 of Applicant’s specification, that is one of the 
In response, US’167 discloses in paragraph [0055]:
“By including B, pre-calcining temperature when obtaining ferrite magnetic material and firing temperature when obtaining sintering body of ferrite magnetic material can be decreased”.
US’167 further discloses that too high firing temperature result in the decrease of magnetic properties ([0105]). Thus US’167 teaches adding B to decrease firing temperature (i.e. calcination temperature) so that the sintered magnet can be made at lower firing temperature for obtaining higher magnetic properties.  
US’167 discloses that B can be added in form of B2O3. US’741 teaches a ferrite magnet that is analogous to the magnet of US’167 (Abstract). US’741 discloses that B can be added in form of B2O3 or H3BO3 in the amount of 1 mass% or less ([0112]). The amount of B calculated from the amount of H3BO3 disclosed by US’741 is 0.177 3BO3 corresponds to 1%x(11/62)=0.177 mass% B), which overlaps the recited B amount in claim 1 and therefore a prima facie case of obviousness has been established. See MPEP 2144.05 I.

Fourth, the applicants argued in the specification, it is clearly shown that the addition of both B and A1 has the effect of greatly reducing the calcination temperature dependency and reducing the average grain size of the primary grains after calcination. Oda ‘741 discloses only the addition of B, and Yanagida discloses only the addition of Al. These references neither describe nor suggest the addition of both B and Al. It is also not obvious from the references that the addition of both B and Al within a prescribed range greatly reduces the calcination temperature dependency, and that the average particle size of the primary particles after calcination decreases.
In response, US’167 discloses in paragraph [0055]:
“By including B, pre-calcining temperature when obtaining ferrite magnetic material and firing temperature when obtaining sintering body of ferrite magnetic material can be decreased”.
US’167 further discloses that too high firing temperature result in the decrease of magnetic properties ([0105]). Thus US’167 teaches adding B to decrease firing temperature (i.e. calcination temperature) so that the sintered magnet can be made at lower firing temperature for obtaining higher magnetic properties. US’167 also discloses that adding Al to the magnet increases the coercivity of the magnet ([0054]). Therefore, US’167 teaches adding both Al and B to increase the magnetic properties of the magnet.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOWEI SU/           Primary Examiner, Art Unit 1733